Mikoll and Herlihy, JJ.,
dissent and vote to affirm in the following memorandum by Herlihy, J. Herlihy, J. (dissenting). The issue in this case is whether or not the People must offer proof of all events involving a defendant from the time he is taken into custody until he gives a confession as a matter of course to establish the admissibility of the confession. Upon the present record, defendant was questioned only after he was given his Miranda rights. He did not testify at the suppression hearing as to there being any other relevant events and the record discloses none. The case of Westover v United States (384 US 436, 494) involved positive evidence of lengthy interrogation prior to the warnings being finally given whereas in the present case, there is no such length of time or any allegation under oath of prior interrogation. Westover is factually and legally inapposite. The judgment should be affirmed.